DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of specie 7 (figs.13A-14B) (which encompasses claims 1-28) in the reply filed on 07/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Claim Objections
Claims 2, 11, and 22 are objected to because of the following informalities:
In claims 2, 11, and 22, term “that is grounded when the substance touches” should read “that is grounded, when the substance touches” due to improper comma.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-10, 13-14, 16-19, 21, 24-25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross – US 20090301190.

As to claim 1, Ross teaches a printed circuit board device (or a substance measurement device) (fig.1, [0033]), comprising: a first capacitive sensor configured to measure a first capacitance within a contained volume having known dimensions, wherein the first capacitance changes as a substance is received into the contained volume ([0034]: a primary antenna probe 26 corresponds to “a first capacitive sensor”; [0047]: The antenna probe functions as one side of a capacitor plate of the relaxation oscillator which has a fixed physical area. Since the substrate insulates the internal plate (antenna) of the capacitor, the surrounding fluent material becomes the other plate of the capacitor. As the fluent material travels up the probe at various time points, the area of the oscillator's second (fluent) plate increases proportionally at various time points. In turn, the value of the capacitance (or first capacitance) or the oscillator changes at various time points which can be quantified by reading the resulting changes in the frequency of the relaxation oscillator at various time points. The varying frequency is converted to increasing or decreasing counts depending on the fluid rising or falling along the length of the probe antenna; hence, a primary antenna probe 26 corresponds to “a first capacitive sensor”, which measures a level of the fluent material; [fig.16]: tank 310 having known/recognized dimensions used for storing fuel, oil, water, or other liquids; thus “a first capacitive sensor configured to measure a first capacitance within a contained volume having known dimensions, wherein the first capacitance changes as a substance is received into the contained volume”); a second capacitive sensor having a plurality of trigger points at a plurality of corresponding known heights within the contained volume, the second capacitive sensor configured to detect when the substance received into the contained volume has reached each of the corresponding known heights within the contained volume ([0034-0035, fig.3]: a plurality of secondary antenna probes 28-48, each trace 26-48 has a distal tip portion 56B-56K and each trace is spaced out of equal dimension (in a ladder configuration as seen in fig.3) to facilitate level determination; [abstract]: each antenna probe operates independently and has a different length representing different measurement positions (or a plurality of trigger points at a plurality of corresponding known heights within the contained volume); hence, a plurality of secondary antenna probes 28-48 corresponds to “a second capacitive sensor having a plurality of trigger points at a plurality of corresponding known heights within the contained volume”; each antenna probe including offset tip portions representing discrete measurement positions as seen in claim 4 of Ross; thus “a second capacitive sensor having a plurality of trigger points at a plurality of corresponding known heights within the contained volume, the second capacitive sensor configured to detect when the substance received into the contained volume has reached each of the corresponding known heights within the contained volume”); and wherein at least one of a level of the substance within the contained volume, a volume of the substance within the contained volume, or a flow rate of the substance into the contained volume is determined based on data from the first capacitive sensor and the second capacitive sensor ([abstract; 0034, 0047]: The primary probe 26 (which measures a level of the fluent material) is preferably constantly immersed in the material being measured while the secondary probes 28-48 are used to dynamically calibrate the primary probe 26 during measurement; each antenna probe including offset tip portions (which are trigger points/tips 56B-56L) representing discrete measurement positions as seen in claim 4 of Ross (hence, discrete measurement positions corresponds to plurality of data i.e. second data from the second capacitive sensor are used to calibrate level (or plurality of level measurements i.e. including a second determination of at least: level) of the substance within container/tank ); thus “wherein at least one of a level of the substance within the contained volume, a volume of the substance within the contained volume, or a flow rate of the substance into the contained volume is determined based on data from the first capacitive sensor and the second capacitive sensor”).

Ross further teaches a container portion (or tank) configured to receive the substance (or fluent material) ([0033]); the second capacitive sensor configured to detect when the substance received into the container portion contacts each of the plurality of plates/antenna probes (via offset tip portions of antenna probes 28-48) indicating the substance received into the container portion has reached (or contact/surround) each of the corresponding known heights within the container portion (each antenna probe including offset tip portions (which are trigger points/tips 56B-56L; each trace is spaced out of equal dimension as seen in [0034-0035 and fig.3]) representing discrete measurement positions as seen in claim 4 of Ross); [0034-47 and abstract and [fig.3]] of Ross teaches change in frequency of capacitor plate of the relaxation oscillator (or antenna probe) is based on coverage of fluent/fluid surrounding (or contacting) capacitor plate of the relaxation oscillator (or antenna probe); thus, “the second capacitive sensor configured to detect when the substance received into the container portion contacts each of [[the]]a plurality of plates indicating the substance received into the container portion has reached each of the corresponding known heights within the container portion”).

As to claims 7, 10, 16, and 21, claims 7, 10, 16, and 21 are rejected as reasons stated in the rejection of claim 1.

As to claims 4-5, 13-14, 17, and 24-25, claims 4-5, 14, 17, and 24-25 are rejected as reasons stated in the rejection of claim 1.

As to claims 8, 19, and 27, claims 8, 19, and 27 are rejected as reasons stated in the rejection of claim 1.

As to claim 18, Ross teaches all limitations of claim 1, Ross further teaches wherein the first capacitive sensor and the second capacitive sensor are fabricated on a single printed circuit board (abstract and figs.3-4 and [0034]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 9, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ross – US 20090301190 and further in view of Conner – US 20170119300. 
As to claim 9, Ross teaches all limitations of claim 1, it does not explicitly teach wherein the substance is urine.
Conner teaches volume of urine is determined by capacitive sensor ([0049]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ross with Conner to include wherein the substance is urine, for monitoring patient metrics and predicting complications from medical procedures before they arise ([0034]), wherein urine volume is one of the health metrics ([0018]).

As to claims 20 and 28, claims 20 and 28 are rejected as reasons stated in the rejection of claim 9.

Claims 2-3, 11-12 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ross – US 20090301190 and further in view of Feldman – US 20080278180. 
As to claim 2, Ross teaches all limitations of claim 1, Ross further teaches wherein each corresponding trigger point of the plurality of trigger points/tips 56B-56L is connected to a corresponding capacitive plate 28-48 of the second capacitive sensor 28-48 that is grounded at a proximal connection portion 58 as seen in fig.3 and [0044]; each antenna probe functions as one side of a capacitor plate as in [0047]. Hence, Ross teaches wherein each corresponding 
Ross does not explicitly teach when the substance touches the corresponding trigger point resulting in a step change in a capacitance reading.
Feldman teaches a concept of: a step change in a capacitance reading/measured is identified to confirm positioning of contacts 202, 204, 206 ([0035]: wherein when contacts 202, 204, 206 is associated with change in capacitance because when the contacts 202, 204, 206 are closed and the closed electrical circuit is formed, the output device 208 can measure capacitance of an object).
Since Ross teaches that each antenna probe including offset tip portions (which are trigger points/tips 56B-56L) representing discrete measurement positions as seen in claim 4 of Ross (hence, offset tip portions (which are trigger points/tips 56B-56L) also corresponds to “an area of the second capacitive sensor changes substantially in a capacitance reading”); and since [0034-47 and abstract and [fig.3]] of Ross teaches change in frequency of capacitor plate of the relaxation oscillator (or antenna probe) is based on coverage of fluent/fluid surrounding (or contacting) capacitor plate of the relaxation oscillator (or antenna probe), it  would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ross with concept teachings of Feldman to include when the substance touches the corresponding trigger point resulting in a step change in a capacitance reading, to confirm the positioning of contacts such that relatively accurate measurements can be collected by a single user or operator without need for additional personnel ([0037]).

As to claims 3, 11-12 and 22-23, claims 11-12 and 22-23 are rejected as reasons stated in the rejection of claim 2.

Claims 6, 15, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ross – US 20090301190 in further view of Liu – US 6628395, and further in further view of Denton – US 20100094173.
As to claim 6, Ross teaches all limitations of claim 1, while Ross teaches wherein the first capacitance is indicative of the level of the substance within the contained volume, it does not explicitly teach wherein the volume of the substance within the contained volume is determined based on the level of the substance within the contained volume and a known geometry of the contained volume; and wherein the flow rate of the substance within the contained volume is determined by subtracting a first volume determined at a first time from a second volume determined at a second time to determine a difference between the second volume and the first volume and dividing the difference by an elapsed time between the first time and the second time.
Liu teaches a concept of: estimating a volume of sample based on sample level and a known geometry of container (see claim 2 and col.5, lines 60-65: urine sample).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ross with concept teachings of Liu to include wherein the volume of the substance within the contained volume is determined based on the level of the substance within the contained volume and a known geometry of the contained volume, to measure amount of sample available for testing (col.3, lines 9-12) and to allow laboratory to properly allocate sample available (col.5, lines 45-47).
Modified Ross does not explicitly teach wherein the flow rate of the substance within the contained volume is determined by subtracting a first volume determined at a first time from a second volume determined at a second time to determine a difference between the second volume and the first volume and dividing the difference by an elapsed time between the first time and the second time.
([0027]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ross with concept teachings of Denton to include wherein the flow rate of the substance within the contained volume is determined by subtracting a first volume determined at a first time from a second volume determined at a second time to determine a difference between the second volume and the first volume and dividing the difference by an elapsed time between the first time and the second time. This is important to monitor urine flow rate because urine’s flow rate is useful since it enable identifying patients with bladder outlet obstructions, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to monitor urine flow rate because urine’s flow rate is useful since it enable identifying patients with bladder outlet obstructions) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

As to claims 15 and 26, claims 15 and 26 are rejected as reasons stated in the rejection of claim 6.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861